[Cite as State v. Barnes, 2020-Ohio-6795.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-20-33

        v.

FRANK V. JOHNATHAN BARNES,                                OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-20-34

        v.

FRANK V. JOHNATHAN BARNES,                                OPINION

        DEFENDANT-APPELLANT.


                 Appeals from Logan County Common Pleas Court
                 Trial Court Nos. CR 18 05 0143 and CR 17 08 0274

                                     Judgments Affirmed

                          Date of Decision: December 21, 2020


APPEARANCES:

        Frank V. Johnathan Barnes, Appellant

        Alice Robinson-Bond for Appellee
Case Nos. 8-20-33 and 8-20-34


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Frank Barnes (“Barnes”) brings this appeal from

judgments of the Courts of Common Pleas of Logan County denying his motion for

jail time credit. Barnes claims this was an error. For the reasons set forth below,

the judgments are affirmed.

       {¶2} On December 3, 2018, a sentencing hearing was held on three separate

convictions. Tr. Trial court case number CR 17-02-0036 (“36”) was a conviction

for tampering with evidence in which Barnes had been placed on community control

for a term of five years with a 24 month prison term suspended. Tr. 3. Trial court

case number CR 17-08-0274 (“74”) was a conviction for possession of heroin in

which Barnes had been placed on community control with a reserved prison term of

12 months to be served consecutive to the time in 36. Tr. 3-4. While on community

control, Barnes was again arrested and charged for several felonies in trial court

case number 18-05-0143 (“143”). Tr. 4. A jury found Barnes guilty of multiple

felonies. Tr. 4. In 143, the trial court ordered Barnes to serve an aggregate prison

term of 90 months. Tr. 26-30. The trial court noted that in 143, Barnes was released

on his own recognizance, but was held due to the probation violations. Tr. 33. As a

result, there was no jail time credit in 143. Tr. 33.

       {¶3} In 36, the trial court reserved a prison term of 24 month. Tr. 34. The

trial court gave Barnes credit for 255 days and imposed the remaining 513 days. Tr.


                                          -2-
Case Nos. 8-20-33 and 8-20-34


34. This sentence was ordered to be served consecutive to the prison term in 143.

Tr. 34. The trial court chose to terminate the community control in 74, and did not

impose the 12 month reserved sentence. Tr. 34. These sentences were journalized

in the respective cases. Barnes appealed the judgment in 143, but did not raise an

issue regarding sentencing. On July 1, 2019, this Court affirmed the judgment of

the trial court. State v. Barnes, 3d Dist. Logan No. 8-18-67, 2019-Ohio-2634.

      {¶4} On December 11, 2019, Barnes filed a motion for additional jail time

credit in 74 and143. 74Doc. 75 and 143Doc. 141. The motion was not filed in 36.

On January 27, 2020, the motion was denied. 74Doc. 77 and 143Doc. 145. Barnes

appeals from these denials and raises the following assignment of error.

      The trial court abused its discretion and erred when it denied
      [Barnes’] motion for jail time credit.

      {¶5} The sole assignment of error alleges that the trial court erred in

calculating the amount of jail time credit. This court notes initially that in 74,

assigned appellate number 8-20-33, the trial court did not impose a prison term,

instead opting to terminate the community control sanction imposed. Thus there

was no prison term to which jail term credit could be applied.

      {¶6} In 143, assigned appellate number 8-20-34, the trial court imposed a

prison term of 90 months. A review of the record shows that in 143, Barnes was

released on his own recognizance. 143Doc. 11. The time he remained in jail

awaiting trial was due to his being held for a community control violation in 36.

                                        -3-
Case Nos. 8-20-33 and 8-20-34


The trial court made this finding at the sentencing hearing. Tr. 33. All of the jail

time credit was applied to the sentence in 36, but that case is not before us.

Additionally, Barnes is claiming that he is owed credit in 143 for jail time that

occurred before the offense in 143. That time cannot logically be credited against

the sentence imposed in 143 because there is no way he could have been held for an

offense that had yet to be committed at the time he was jailed. Based upon the

record before this Court, there is no error in the application of jail time credit. The

assignment of error is thus overruled.

       {¶7} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgments of the Court of Common Pleas of Logan County

are affirmed.

                                                                Judgments Affirmed

SHAW P.J. and ZIMMERMAN J., concur.




                                         -4-